DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Moinpour et al. (US 6092253 A).  Moinpour et al. disclose an apparatus (204) for cleaning edges (303) of substrates, such as a wafer (102, 202, 302), the apparatus (204) comprising an edge cleaning brush (304) that comprises: a head with a core (206, 306); a plurality of bristles (286, 308) that extend outward from the .
Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moinpour et al. as applied to claims 1, 10, and 13 above, and further in view of Kottman et al. (US 4685975 A).  
The additional feature of claim 12 is characterized by a baffle positioned adjacent the plurality of bristles. This feature would be easily conceived from Kottman et al. considering that an apparatus for removing an undesirable material from an edge (32) of an object (26) comprises a baffle (348) which is clamped to a bottom (338) adjacent, but spaced from, an end (334) of a slot (210) by a bolt (350) which is threadily engaged into a cylinder (214), wherein the baffle (348) extends upward from the bottom (338) and toward an end (336) of the slot (210) (see column 1, lines 11-17, column 8, line 50 - column 9, line 24; and figures 1, 10).  As Moinpour et al. and Kottman et al. are concerned with mutually related technical fields, it would have been obvious to a person skilled in the art to combine Moinpour et al. and Kottman et al. to arrive at the apparatus of claim 12. 
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weilun Lo whose telephone number is (571)272-4847.  The examiner can normally be reached on M-F: 9am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



WEILUN LO
Primary Examiner
Art Unit 3723



/WEILUN LO/Primary Examiner, Art Unit 3723